DETAILED ACTION
Claims 21-40 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 23 December 2022 are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract uses phrases which can be implied and repeats the title of the application. Examiner suggests amending the abstract to recite:
A processor-implemented computer resource metric modeling method the one or more diagnostic statistics. One or more forecasts may be generated using the remaining linear regression models, using which a report may be generated and provided.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 25, 32, and 39 are objected to because of the following informalities:
Claims 25, 32, and 39 recite “(RMSE)).” The second closing parenthesis appears to be typographic error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-26, 28, 30-33, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, S., et al. “Empirical prediction models for adaptive resource provisioning in the cloud” Future Generation Computer Systems, vol. 28, pp. 155-162 (2012) [herein “Islam”] in view of US patent 7,076,695 B2 McGee, et al. [herein “McGee”].
Claim 21 recites “21. A processor-implemented computer resource metric modeling method.” Islam title discloses ““Empirical prediction models for adaptive resource provisioning in the cloud.” Modeling resource provisioning in the cloud is computer resource modeling.
Claim 21 further recites “comprising: detecting one or more statistical trends associated with aggregated interaction data.” Islam section 4.1 section “data collection in the cloud” second paragraph discloses “we collected the aggregated Percentage of CPU usage of all the EC2 instances every minute.” Aggregated CPU usage data is aggregated interaction data.
Claim 21 further recites “mapping one or more devices that facilitate one or more interaction types.” Islam abstract discloses “hardware resource allocation.” Hardware allocation is mapping of devices that facilitate respective interactions. Islam introduction right column second paragraph discloses “e-commerce applications.” The e-commerce transactions are respective interactions.
But Islam does not explicitly disclose different devices or sub-systems of an overall ecommerce system; however, in analogous art of modeling computer resource usage, McGee column 6 lines 6-9 disclose “Each data adapter 108 collects information relating to the metrics that are being monitored from a particular sub-system, such as an operating system, web server, or database server.” Each respective subsystem is a device that facilitates the respective collected transaction/interaction of the respective subsystem. Each subsystem corresponds with one or more interaction types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Islam and McGee. One having ordinary skill in the art would have found motivation to use collecting metrics from each respective sub-system into the system of adaptive resource provisioning in the cloud for the advantageous purpose of facilitating fast efficient transactions. See McGee column 1 line 27.
Claim 21 further recites “detecting one or more statistical trends associated with aggregated resource utilization data for the one or more mapped devices; generating statistical models indicative of relationships between the aggregated interaction data and the aggregated resource utilization data.” Islam section 4.1 third paragraph discloses “The sampled CPU usage dataset was then used to train prediction models in order to make future resource usage forecasts in the cloud.” Training the prediction models is detecting corresponding statistical trends associated with the aggregated CPU usage data. The trained prediction model is a generated statistical model indicating a relationship between the workload and the CPU resource usage.
Claim 21 further recites “scoring each of the generated statistical models based on a strength of the relationship between the aggregated interaction data and the aggregated resource utilization data.” Islam section 3.3 “Evaluation criteria” first paragraph discloses:
We evaluate the accuracy of the fitted models, generated from different learning algorithms based on a number of metrics: Mean Absolute Percentage Error (MAPE) [18], PRED(25) [18], Root Mean Squared Error (RMSE) [19] and R2 Prediction Accuracy [20].
Each evaluation is a scoring of the respectively generated statistical model. The values of the MAPE, PRED, RMSE, and R2 are respective strengths of the relationship predicted by the models.
Claim 21 further recites “selecting a subset of the statistical models based on the scoring.” Islam section 5.2 page 161 left column last paragraph discloses “To summarize, Neural Network based models with an optimal window size yield superior prediction accuracy than Linear Regression ones.” Selecting the Neural Network based model based on the superior prediction accuracy is selecting the Neural Network model as a respective subset of the statistical models based on the scoring. The prediction accuracy corresponds with the respective scoring.
Claim 21 further recites “and generating instructions to re-map the one or more mapped devices based on the selection.” Islam page 155 introduction right column discloses:
Therefore, proactive prediction-based resource scaling is required in order to cope up with the ever fluctuating resource usage pattern of e-commerce applications.
Predictive analysis of resource usage is the key to several crucial system design and deployment decisions such as, workload management, system sizing, capacity planning and dynamic rule generation in the cloud.
Using the corresponding selected model in the provisioning strategy is basing the dynamic allocation and de-allocation which maps the devices on the respectively selected model of the provisioning strategy.
Claim 23 further recites “23. The method of claim 21, wherein the one or more devices include one or more servers of a financial institution providing a service related to at least one of the one or more interaction types.” Examiner is interpreting the claim language “of a financial institution” as merely indicating an intended user of the method. Accordingly, this is a recitation of intended of use which his not given patentable weight. See MPEP §2111.
Islam abstract discloses “cloud hosting platforms introduce several minutes delay in the hardware resource allocation.” Hardware allocation is the devices providing respective interactions. The cloud hosting platforms are one or more servers.
Islam introduction right column second paragraph discloses “e-commerce applications.” E-commerce is a financial transaction which makes the seller a respective financial institution executing financial transactions.
Claim 24 further recites “24. The method of claim 21, wherein selecting the subset of the statistical models comprises: calculating diagnostic statistics for the generated statistical models; and filtering out a first subset of the generated statistical models based on the diagnostic statistics, thereby leaving a second subset of the generated statistical models.” Islam section 3.3 “Evaluation criteria” as discussed above are respective diagnostic statistics.
Islam section 5.2 page 161 left column last paragraph discloses “To summarize, Neural Network based models with an optimal window size yield superior prediction accuracy than Linear Regression ones.” Selecting the Neural Network based model based on the superior prediction accuracy is filtering out the linear regression statistical model based on the diagnostic statistics corresponding with the prediction accuracy.
Claim 25 further recites “25. The method of claim 24, wherein the statistical models comprises at least one of: a slope, an intercept, an R2 fit value, or a root-mean-squared-error (RMSE)).” From the above list of alternatives the Examiner is selecting “a root-mean-squared-error (RMSE)).”
Islam section 3.3 “Evaluation criteria” first paragraph discloses:
We evaluate the accuracy of the fitted models, generated from different learning algorithms based on a number of metrics: Mean Absolute Percentage Error (MAPE) [18], PRED(25) [18], Root Mean Squared Error (RMSE) [19] and R2 Prediction Accuracy [20].

Claim 26 further recites “26. The method of claim 21, wherein the generated statistical models are multivariate statistical models.” Islam page 157 section 3.1.1 right column second bullet item discloses “where N is the number of input vectors.” Islam page 157 section 3.1.2 first paragraph discloses “the number of input variables is often more than one; in that case, it is called Multiple Linear Regression.” Multiple input vectors or multiple input variables is multivariate modeling.
Claim 28 recites “28. A computer resource metric modeling system.” Islam title discloses “Empirical prediction models for adaptive resource provisioning in the cloud.” Modeling resource provisioning in the cloud is computer resource modeling.
Claim 28 further recites “comprising: one or more hardware processors; and one or more memory units storing instructions executable by the one or hardware processors.” Islam abstract discloses “more adaptive resource management for applications hosted in the cloud environment.” Islam page 155 “Article Info” discloses “cloud computing.” A cloud environment and/or a computing environment has corresponding processors and memory. Islam page 155 left column introduction first paragraph confirms computer resources include “CPU” and “memory.”
Claim 28 further recites “to perform acts comprising: detecting one or more statistical trends associated with aggregated interaction data.” Islam section 4.1 section “data collection in the cloud” second paragraph discloses “we collected the aggregated Percentage of CPU usage of all the EC2 instances every minute.” Aggregated CPU usage data is aggregated interaction data.
Claim 28 further recites “mapping one or more devices that facilitate one or more interaction types.” Islam abstract discloses “hardware resource allocation.” Hardware allocation is mapping of devices that facilitate respective interactions. Islam introduction right column second paragraph discloses “e-commerce applications.” The e-commerce transactions are respective interactions.
But Islam does not explicitly disclose different devices or sub-systems of an overall ecommerce system; however, in analogous art of modeling computer resource usage, McGee column 6 lines 6-9 disclose “Each data adapter 108 collects information relating to the metrics that are being monitored from a particular sub-system, such as an operating system, web server, or database server.” Each respective subsystem is a device that facilitates the respective collected transaction/interaction of the respective subsystem. Each subsystem corresponds with one or more interaction types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Islam and McGee. One having ordinary skill in the art would have found motivation to use collecting metrics from each respective sub-system into the system of adaptive resource provisioning in the cloud for the advantageous purpose of facilitating fast efficient transactions. See McGee column 1 line 27.
Claim 28 further recites “detecting one or more statistical trends associated with aggregated resource utilization data for the one or more mapped devices; generating statistical models indicative of relationships between the aggregated interaction data and the aggregated resource utilization data.” Islam section 4.1 third paragraph discloses “The sampled CPU usage dataset was then used to train prediction models in order to make future resource usage forecasts in the cloud.” Training the prediction models is detecting corresponding statistical trends associated with the aggregated CPU usage data. The trained prediction model is a generated statistical model indicating a relationship between the workload and the CPU resource usage.
Claim 28 further recites “scoring each of the generated statistical models based on a strength of the relationship between the aggregated interaction data and the aggregated resource utilization data.” Islam section 3.3 “Evaluation criteria” first paragraph discloses:
We evaluate the accuracy of the fitted models, generated from different learning algorithms based on a number of metrics: Mean Absolute Percentage Error (MAPE) [18], PRED(25) [18], Root Mean Squared Error (RMSE) [19] and R2 Prediction Accuracy [20].
Each evaluation is a scoring of the respectively generated statistical model. The values of the MAPE, PRED, RMSE, and R2 are respective strengths of the relationship predicted by the models.
Claim 28 further recites “selecting a subset of the statistical models based on the scoring.” Islam section 5.2 page 161 left column last paragraph discloses “To summarize, Neural Network based models with an optimal window size yield superior prediction accuracy than Linear Regression ones.” Selecting the Neural Network based model based on the superior prediction accuracy is selecting the Neural Network model as a respective subset of the statistical models based on the scoring. The prediction accuracy corresponds with the respective scoring.
Claim 28 further recites “and generating instructions to re-map the one or more mapped devices based on the selection.” Islam page 155 introduction right column discloses:
Therefore, proactive prediction-based resource scaling is required in order to cope up with the ever fluctuating resource usage pattern of e-commerce applications.
Predictive analysis of resource usage is the key to several crucial system design and deployment decisions such as, workload management, system sizing, capacity planning and dynamic rule generation in the cloud.
Using the corresponding selected model in the provisioning strategy is basing the dynamic allocation and de-allocation which maps the devices on the respectively selected model of the provisioning strategy.
Dependent claims 30-33 are substantially similar to claims 23-26 above and are rejected for the same reasons.
Claim 35 recites “35. A non-transitory computer-readable medium storing instructions executable by one or hardware processors to perform operations.” Islam abstract discloses “more adaptive resource management for applications hosted in the cloud environment.” Islam page 155 “Article Info” discloses “cloud computing.” A cloud environment and/or a computing environment has corresponding processors and memory. Islam page 155 left column introduction first paragraph confirms computer resources include “CPU” and “memory.”
Claim 35 further recites “comprising: detecting one or more statistical trends associated with aggregated interaction data.” Islam section 4.1 section “data collection in the cloud” second paragraph discloses “we collected the aggregated Percentage of CPU usage of all the EC2 instances every minute.” Aggregated CPU usage data is aggregated interaction data.
Claim 35 further recites “mapping one or more devices that facilitate one or more interaction types.” Islam abstract discloses “hardware resource allocation.” Hardware allocation is mapping of devices that facilitate respective interactions. Islam introduction right column second paragraph discloses “e-commerce applications.” The e-commerce transactions are respective interactions.
But Islam does not explicitly disclose different devices or sub-systems of an overall ecommerce system; however, in analogous art of modeling computer resource usage, McGee column 6 lines 6-9 disclose “Each data adapter 108 collects information relating to the metrics that are being monitored from a particular sub-system, such as an operating system, web server, or database server.” Each respective subsystem is a device that facilitates the respective collected transaction/interaction of the respective subsystem. Each subsystem corresponds with one or more interaction types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Islam and McGee. One having ordinary skill in the art would have found motivation to use collecting metrics from each respective sub-system into the system of adaptive resource provisioning in the cloud for the advantageous purpose of facilitating fast efficient transactions. See McGee column 1 line 27.
Claim 35 further recites “detecting one or more statistical trends associated with aggregated resource utilization data for the one or more mapped devices; generating statistical models indicative of relationships between the aggregated interaction data and the aggregated resource utilization data.” Islam section 4.1 third paragraph discloses “The sampled CPU usage dataset was then used to train prediction models in order to make future resource usage forecasts in the cloud.” Training the prediction models is detecting corresponding statistical trends associated with the aggregated CPU usage data. The trained prediction model is a generated statistical model indicating a relationship between the workload and the CPU resource usage.
Claim 35 further recites “scoring each of the one or more generated statistical models based on a strength of the relationship between the aggregated interaction data and the aggregated resource utilization data.” Islam section 3.3 “Evaluation criteria” first paragraph discloses:
We evaluate the accuracy of the fitted models, generated from different learning algorithms based on a number of metrics: Mean Absolute Percentage Error (MAPE) [18], PRED(25) [18], Root Mean Squared Error (RMSE) [19] and R2 Prediction Accuracy [20].
Each evaluation is a scoring of the respectively generated statistical model. The values of the MAPE, PRED, RMSE, and R2 are respective strengths of the relationship predicted by the models.
Claim 35 further recites “selecting a subset of the statistical models based on the scoring.” Islam section 5.2 page 161 left column last paragraph discloses “To summarize, Neural Network based models with an optimal window size yield superior prediction accuracy than Linear Regression ones.” Selecting the Neural Network based model based on the superior prediction accuracy is selecting the Neural Network model as a respective subset of the statistical models based on the scoring. The prediction accuracy corresponds with the respective scoring.
Claim 35 further recites “and generating instructions to re-map the one or more mapped devices based on the selection.” Islam page 155 introduction right column discloses:
Therefore, proactive prediction-based resource scaling is required in order to cope up with the ever fluctuating resource usage pattern of e-commerce applications.
Predictive analysis of resource usage is the key to several crucial system design and deployment decisions such as, workload management, system sizing, capacity planning and dynamic rule generation in the cloud.
Using the corresponding selected model in the provisioning strategy is basing the dynamic allocation and de-allocation which maps the devices on the respectively selected model of the provisioning strategy.
Dependent claims 37-39 are substantially similar to claims 23-25 above and are rejected for the same reasons.
Dependent Claims 22, 29, and 36
Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and McGee as applied to claims 21, 28, and 35 above, and further in view of US 2015/0244645 A1 Lindo, et al. [herein “Lindo”] (cited in IDS dated 23 December 2021).
Claim 22 further recites “22. The method of claim 21, wherein the one or more interaction types are associated with a service provided via a mobile user device.” Both Islam and McGee teach ecommerce transactions, but neither Islam nor McGee explicitly disclose mobile user devices; however, in analogous art of capacity management, Lindo paragraph 18 lines 7-9 teaches “server load and capacity requirements may be predicted based on mobile app download, usage, and geo-location.” Usage of a mobile app is providing a service via the mobile user device. Predicting server load based on mobile app usage and location is grouping workloads according to a mobile device/app interaction types.
Lindo paragraph 30 lines 23-24 teach “mobile device (e.g., an iPhone.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Islam, McGee, and Lindo. One having ordinary skill in the art would have found motivation to use mobile devices for e-commerce into the system of adaptive resource provisioning in the cloud for the advantageous purpose of “predict and proactively manage surges, peaks, and valleys in infrastructure load. See Lindo paragraph 18 lines 5-7.
Dependent claims 29 and 36 are substantially similar to claim 22 above and are rejected for the same reasons.
Dependent Claims 27, 34, and 40
Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and McGee as applied to claims 21, 28, and 35 above, and further in view of US patent 8,326,970 B2 Cherkasova, et al. [herein “Cherkasova”].
Claim 27 further recites “27. The method of claim 21, wherein the one or more interaction types are associated with at least one of: online banking, mobile banking, ATM operations, or mobile check cashing.” From the above list of alternatives the Examiner is selecting “online banking.”
Islam teaches cloud computing applications.
But neither Islam nor McGee explicitly disclose online banking; however, in analogous art of online transaction analytics, Cherkasova column 2 lines 49-51 teaches “As an example, suppose that a service provider develops a web application that provides banking services to clients via the web.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Islam, McGee, and Cherkasova. One having ordinary skill in the art would have found motivation to use banking transactions via the web into the system of adaptive resource provisioning in the cloud for the advantageous purpose of transaction-based analytical modeling to analyze capacity for servicing a given workload. See Cherkasova column 1 lines 27-31.
Dependent claims 34 and 40 are substantially similar to claim 227 above and are rejected for the same reasons.



*** Werner teaches transaction performance monitoring statistics to real-time performance of computer transactions ***
***Ding and 2004 Trubin Mainframe teach MASF***

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6574587 B2 Waclawski; Anthony C.
teaches
Extracting and forecasting computing resource data such as CPU consumption using autoregressive methodology
US 6564174 B1 Ding; Yiping et al.

Indicates chaotic behavior in system resource usage for more accurate modeling and prediction
US 11016994 B2 Werner; Marc-Philip et al.

On-line transaction processing and analytical processing on runtime data
US 10803397 B2 Desikachari; Padmanabhan et al.

Application behavior learning based capacity forecast model
Trubin, I. “Mainframe Global and Workload Levels Statistical Exception Detection System, Based on MASF” Computer Measurement Group (2004)

Statistical Process Control of computer workloads using Multivariate Adaptive Statistical Filtering (MASF).
Automatically detects and reports exceptions in computer resource utilization.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        13 December 2021